Per Curiam:

On appeal from his conviction of attempted felony theft, growing out of his apprehension while in the process of removing cash from a service station cash register, appellant makes several contentions, none of which has merit.
(1) He says the information was deficient in that it stated the statute under which he was charged was K. S. A. 21-3701 instead of K. S. A. 1970 Supp. 21-3701. The offense was fully described in the information and appellant was aware of it. The complaint is trivial.
(2) He urges insufficiency of evidence as to his identification, the requisite amount attempted to be taken ($50.00 or more), and his intent. He was identified by the employee who caught him; there was testimony the amount of money was a “few” dollars less than $70.00; and his own statement was that he was “stealing”.
(3) He complains of the court’s failure to instruct on the lesser included offense of attempted misdemeanor theft. The evidence did not justify this submission.
(4) He asserts inadequate assistance of counsel and error in the court’s refusal of a continuance to permit appointment of new counsel. That which was said in State v.- Banks, 216 Kan. 390, 532 P. 2d 1058, on these points is applicable.
Judgment affirmed.